JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed June 22, 2004 be affirmed. The lower courts have no supervisory authority over the Supreme Court or its employees. See, e.g., Marin v. Suter, 956 F.2d 339, 340 (D.C.Cir.1992) (per curiam). Moreover, appellant’s damages claims against the Supreme Court defen*289dants are barred by immunity. See Sindram v. Suda, 986 F.2d 1459, 1460-61 (D.C.Cir.1993) (per curiam). Finally, his damages claims against the Library of Congress are barred by sovereign immunity. See Clark v. Library of Congress, 750 F.2d 89, 103 n. 31 (D.C.Cir.1984); 28 U.S.C. § 2680(b).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.